Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to an antibody or fragment thereof specifically binding to an epitope containing the sequence of SEQ ID NO: 97 in the lysyl-tRNA synthetase (KRS) N-terminus.
Group II, claim(s) 8 and 11, drawn to a method for producing an antibody or fragment thereof specifically binding to an extracellularly exposed lysyl-tRNA synthetase (KRS) N-terminal region, the method comprising: (a) transforming host cells with a recombinant expression vector comprising a polynucleotide encoding the antibody or fragment thereof of claim 1; (b) incubating the transformed host cells to produce an ..
Group III, claim(s) 12 and 25, drawn to a method for specific detection of an extracellularly exposed lysyl-tRNA synthetase (KRS) N-terminal region, the method comprising: contacting the antibody or fragment thereof of claim 1 with a sample; and detecting the antibody or fragment thereof, and a method for diagnosing cancer in a subject in need thereof, the method comprising administering the antibody or fragment thereof of claim 1 to the subject in an amount effective for diagnosing cancer.
Group IV, claim(s) 23, 28 and 29, drawn to a method for inhibiting cancer metastasis in a subject in need thereof, the method comprising administering the antibody or fragment thereof of claim 1 to the subject in an amount effective for inhibiting cancer metastasis.
Group V, claim(s) 27, 30-33, drawn to a method for treating an immune cell migration-related disease in a subject in need thereof, the method comprising administering the antibody or fragment thereof of claim 1 to the subject in an amount effective for treating the immune cell migration-related disease.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
 Antibody or fragment thereof specifically binds to an extracellularly exposed lysyl-tRNA synthetase (KRS) N-terminal region: the antibody or fragment therof 
Elect ONE antibody or fragment thereof specifically binding to an epitope containing the sequence of SEQ ID NO: 97 in the lysyl-tRNA synthetase (KRS) N-terminus by identifying the 6 CDR SEQ ID NOs (3 from the light chain, 3 from the heavy chain), AND identify the heavy and light chain variable region SEQ ID NOs comprising the elected CDRs.

If Groups IV is elected, additional species are:
A specific cancer, e.g. breast cancer, large intestine cancer, lung cancer, small cell lung cancer, gastric cancer, liver cancer, blood cancer, bone cancer, pancreatic cancer, skin cancer, head or neck cancer, or other cancer listed in claim 28.

If Groups V is elected, additional species are:
A specific immune cell migration-related disease, e.g. a cardiovascular disease, a fibrotic disease, a chronic inflammatory disease, or Alport syndrome.
If cardiovascular disease is elected, a specific cardiovascular disease, e.g. pulmonary arterial hypertension, atherosclerosis, angina pectoris, myocardial infarction, ischemic cerebrovascular disease, arteriosclerosis, or mesenteric sclerosis.
If fibrotic disease is elected, a specific fibrotic disease, e.g. scleroderma, rheumatoid arthritis, Crohn's disease, ulcerative colitis, myelofibrosis, pulmonary fibrosis, hepathic fibrosis, liver cirrhosis, kidney fibrosis, myofibrosis, cardiac fibrosis, systemic lupus erythematosus, hereditary fibrosis, infectious fibrosis, irritant fibrosis, fibrosis by chronic autoimmune, fibrosis caused by antigen incompatibility during organ transplantation, fibrosis by hyperlipidemia, fibrosis by obesity, diabetic fibrosis, fibrosis by hypertension, or occlusion caused by fibrosis during stent insertion.
If chronic inflammatory disease is elected, a specific chronic inflammatory disease, e.g. asthma, atopic dermatitis, eczema, psoriasis, 8osteoarthritis, 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 11, 12, 23, 25, and 27.
The groups of inventions listed above do not related to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups listed above are drawn to a product (Groups I) and four different processes (Group II-V). These groups lack unity of invention because even though the inventions of the groups require the technical feature of claim 1: “an antibody or fragment thereof specifically binding to an epitope containing the sequence of SEQ ID NO: 97 in the lysyl-tRNA synthetase (KRS) N-terminus”. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of . 
Greene teaches antibody related to protein fragments of Lysyl-tRNA synthetases, see Title. Green teaches antibody that specifically binds to an isolated Lysyl-tRNA synthetases protein fragments, e.g. SEQ ID NOs: 50, 52, 54, 56, see claims 60, 61, 75-79, and Table 3, pp 40-41. SEQ ID NOs: 50, 52, 54 and 56 containing the sequence of SEQ ID NO:97 of instant application, as shown below:
Instant SEQ ID NO: 97:

    PNG
    media_image1.png
    51
    378
    media_image1.png
    Greyscale

SEQ ID NOs: 50, 52, 54, and 56 of Greene:

    PNG
    media_image2.png
    79
    799
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    205
    800
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    106
    800
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    231
    799
    media_image5.png
    Greyscale

Greene teaches the antibodies and binding agents may be used in disease treatment, see [00458]. Specifically, the antibody and binding agents can be used to treat, or reduces the risk of developing, or the recurrence of cancer, see [00463]. In addition, Greene teaches diseases associated with AARS polypeptides, pulmonary hypertension, asthma, pulmonary fibrosis and the like, see [00591]. Therefore, the technical feature linking the inventions of Groups I-V does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        

/PETER J REDDIG/           Primary Examiner, Art Unit 1642